Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 10 - 11 recites “…a potential for…”. This limitation is deemed as suggestive and indefinite as it does not define the conditions of the apparatus as filed.
Claim 11, Line 11 recites “…a potential for…”. This limitation is deemed as suggestive and indefinite as it does not particularly point out and distinctly define the conditions for the apparatus as filed. 
Claim 7 & 17 recites the limitation "torque adjustment" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what torque adjustment value is being adjusted. It is believed that the applicant seeks to define the operation of a motor controller for the ‘electric machine’. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Watt (US 20190256097).
Claim 1 & 11;
Watt teaches a work vehicle 110 having a power source 120; a trailing vehicle 170 connected to the work vehicle traction control system (Fig. 1B) for a trailing vehicle 170 comprising: an electric machine 180; a ground engaging apparatus 178 in contact with a ground surface (¶0021); a disconnect device (Fig. 6) connected between the electric machine 410 and the ground engaging apparatus 178; one or more speed sensors (¶0049) measuring the differential speed of the disconnect device (¶0049 – motor is speed modulated to match clutch rotational speed); a controller 184/150 determining when to disengage the disconnect device based in part upon a potential for an overspeed condition of the electric machine when the trailing vehicle is traveling down an incline (¶0054 – “…disconnect feature may prevent an over-speed operation of the upstream motor and gear train during high speed operation…”; ¶0031, Lines 9-15 Watt discloses using the work vehicle on hills and considered to meet limitation of incline.) 
Claim 2 & 12;
Watt teaches a gear set (Fig. 4, 440/450) connected between the ground engaging apparatus (178 – wheel and tire assembly) and the electric machine 410, the disconnect device 460 being connected between the gear set and the ground engaging apparatus (-connects to wheel/tires through differential 176).
Claim 3 & 13;
Watt teaches the gear set 440/450 comprises a transmission 430 and an axle (182 -drive shaft considered as an axle), the disconnect device 460 being positioned between the transmission 450 and the axle 182. (Fig. 4a)
Claim 4 & 14; 
Watt teaches an upper threshold is based in part upon a maximum allowable speed of the electric machine. (¶0054 – “…disconnect feature may prevent an over-speed operation of the upstream motor and gear train during high speed operation…”)
Claim 7 & 17; 
Watt teaches the disconnect device is a dog clutch (Fig. 5-8) and the electric motor is controlled by a controller. (¶0052, Lines 23-25 – modulation of electric motor considered to meet limitations of positive and negative torque adjustment)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 20190256097) in further view of Piyabongkarn (US 20070192011).
Claim 5 & 15;
Watt teaches the controller determines when to disengage the disconnect device based in part upon the slope of the terrain. (¶0021 – clutch system can be disengaged when operating on flat terrain) Watt does not teach clutch control based on wheel spin. 
Piyabongkarn teaches an electronic control system that modulates clutch engagement based upon wheel slip. (¶0018, Lines 1-8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the control methods of Piyabongkarn with the vehicle clutch system of Watt to allow for improved stability and control. This would provide for the benefit of greater traction during acceleration. (Piyabongkarn, ¶0004). 
Claim 6 & 16;
Watt teaches the controller determines when to engage the disconnect device based in part upon the speed of the ground engaging apparatus operating below a lower threshold. (¶0035-0036 – electric motor and clutch is activated in “power mode” that may be may be selectively activated and deactivated by the control unit based on ‘threshold’ speed.) Watt does not teach clutch control based on wheel spin.
Piyabongkarn teaches an electronic control system that modulates clutch engagement based upon wheel slip. (¶0018, Lines 1-8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the control methods of Piyabongkarn with the vehicle clutch system of Watt to allow for improved stability and control. This would provide for the benefit of greater traction during acceleration. (Piyabongkarn, ¶0004). 

Claims 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 20190256097) in further view of Weidemann (US 20170248172).
Claim 8; 
Watt teaches a disconnecting device in the form of a dog clutch and comprises a first clutch component 462 and a second clutch 470 component each component comprising a plurality of 14Attorney Docket No. P30367-USalternating protrusions and recesses (Fig 7 & 8). Watt does not teach the protrusions having a vertical edge at one end and a tapered edge at the other end.
Weidemann teaches a dog clutch 5/6 comprises a first clutch component 5 and a second clutch 6 component each component comprising a plurality of 14Attorney Docket No. P30367-USalternating protrusions and recesses (Fig. 1, 15-18); the protrusions having a vertical edge 19 at one end and a tapered edge 20 at the other end (Fig. 2); and the mating of the clutch transmits power. (¶0024 – output shaft is driven)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the clutch structure of Weidemann with the drive means of Watt to allow for secure engagement of a clutch drive system. This would provide for the obvious improvement of reduced wear and maintenance. (Weidemann, ¶0006, Lines 1-12)
Claim 9;
Watt as modified teaches the contact between the vertical edges of the protrusions on the first clutch component and the second clutch component transfer torque from the electric machine to the ground engaging apparatus in the forward direction. (Weidemann, Fig. 2)
Claim 10; 
Watt as modified teaches the contact between the tapered edges of the protrusions on the first clutch component and the second clutch component transfer torque from the electric machine to the ground engaging apparatus in the reverse direction. (Weidemann, Fig. 2)
Claim 18; 
Watt teaches a disconnecting device in the form of dog clutch comprises a first clutch component 462 and a second clutch 470 component each component comprising a plurality of 14Attorney Docket No. P30367-USalternating protrusions and recesses (Fig 7 & 8). Watt does not teach the protrusions having a vertical edge at one end and a tapered edge at the other end.
Weidemann teaches a dog clutch 5/6 comprises a first clutch component 5 and a second clutch 6 component each component comprising a plurality of 14Attorney Docket No. P30367-USalternating protrusions and recesses (Fig. 1, 15-18); the protrusions having a vertical edge 19 at one end and a tapered edge 20 at the other end (Fig. 2); and the mating of the clutch transmits power. (¶0024 – output shaft is driven)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the clutch structure of Weidemann with the drive means of Watt to allow for secure engagement of a clutch drive system. This would provide for the obvious improvement of reduced wear and maintenance. (Weidemann, ¶0006, Lines 1-12)
Claim 19;
Watt as modified teaches the contact between the vertical edges of the protrusions on the first clutch component and the second clutch component transfer torque from the electric machine to the ground engaging apparatus in the forward direction. (Weidemann, Fig. 2)
Claim 20; 
Watt as modified teaches the contact between the tapered edges of the protrusions on the first clutch component and the second clutch component transfer torque from the electric machine to the ground engaging apparatus in the reverse direction. (Weidemann, Fig. 2)

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
In regard to the amendments of Claim 1, a potential condition wherein a downhill overspeed situation disengages a ‘disconnect device’ is considered met by the prior art reference applied. (Watt US 20190256097 – see rejection above). These limitations are considered to not further differentiate the functional characteristics of the filed application from that of the prior art. It is contended that clutch disconnection during a potential overspeed event, regardless of terrain, is still functionally met by Watt. 
Applicant’s arguments with respect to claim(s) 5-6, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611